UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7177


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERICKA CIARA MCCLARIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00279-FL-2)


Submitted:   December 16, 2014            Decided:   December 30, 2014


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ericka Ciara McClarin, Appellant Pro Se. Ethan A. Ontjes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ericka    Ciara    McClarin    appeals    the    district     court’s

text order denying her motion to correct a clerical error in her

criminal judgment.          We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.      United    States     v.   McClarin,      No.    5:11-cr-00279-FL-2

(E.D.N.C.   July     23,    2014).    We   dispense        with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                       2